DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the axis of rotation on the first or second door leaf of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 13 recites “the contact portion arranged on the abutment portion is moved from the contact position into the rest position upon a displacement of the door leaves between the open position and the closed position” whereas in claim 1 (which claim 13 is dependent on by way of claim 12) it is recited “wherein in a closed position of the folding door, the contact portion the contact position can be brought into contact with the frame or a component of the frame, and in an open position of the folding door, the contact portion in a rest position is moveable into an intermediate space between the first and second door leaves”. It is not enabled for the contact portion to be moved from the contact position to the rest position upon a displacement of the door leaves from an open to a closed position in claim 13, when claim 1 requires the contact portion to be in the contact position when the doors are closed, and in the rest position when the doors are open. It would present an undue burden on one ordinarily skilled in the art to make the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1.
Claim 1 is directed to a fitting and recites “for a folding door arranged on a furniture carcass” which is directed to an intended use of the fitting. The claim recites limitations directed to structure of the intended use (“a contact portion arranged at the first or second door leaf” etc.). It is unclear what is required of the claim, as a folding door and carcass are not required structures of the fitting itself. 
Furthermore, claim 19 recites “A folding door”. This seems to indicate that the applicant is not intending to positively require a folding door in claim 1. Similarly, claim 20 recites an article of furniture. 
Therefore, it is not clearly understood what is required of the fitting itself. Please amend for clarity. If the claims are to require a folding door and carcass they should be recited to be positively required.

Claims 2-20 are rejected as depending from rejected Claim 1.

Regarding Claim 6.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “the contact position through between 0° and 90°”, and the claim also recites “preferably 0° and 80°, particularly preferably 0° and 75°” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 

Regarding claims 6, 11, and 14.
The term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).

Further regarding Claim 11.
As it is unclear if the limitations following “preferably” are required, it is therefore unclear if the claim should be properly interpreted under 112(f). (if screw is required then it would not be interpreted under 112(f)).

	Regarding claim 13.
	Claim 13 recites “the contact portion arranged on the abutment portion is moved from the contact position into the rest position upon a displacement of the door leaves between the open position and the closed position” whereas in claim 1 (which claim 13 is dependent on by way of claim 12) it is recited “wherein in a closed position of the folding door, the contact portion the contact position can be brought into contact with the frame or a component of the frame, and in an open position of the folding door, the contact portion in a rest position is moveable into an intermediate space between the first and second door leaves”. It is unclear how the contact portion can be moved from the contact position to the rest position upon a displacement of the door leaves from an open to a closed position in claim 13, when claim 1 requires the contact portion to be in the contact position when the doors are closed, and in the rest position when the doors are open. Please amend for clarity.


Claim 15 recites the limitation "the door leaf" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

	Regarding Claim 18.
Claim 18 recites the limitation " the length of the contact portion" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011-162994 A – Miyashita et al., hereinafter Miyashita.


Regarding claim 1. 
As best understood in light of the 112 issues noted above, Miyashita teaches a fitting (Fig 6, 10) for a folding door (Fig 1, A) arranged on a furniture carcass, the folding door having at least one first door leaf (Fig 1, 2) and a second door leaf (Fig 1, 3) hingedly connected (Fig 1, 4) thereto, wherein the fitting comprises a contact portion (Fig 7, elements 11 and 12) arranged at the first or second door leaf, wherein the contact portion is arranged on the first (Fig 6, 2) or second door leaf moveably between a contact position (Fig 9) and a rest position (Fig 10), wherein in a closed position (Fig 4) of the folding door, the contact portion (Fig 7, elements 11 and 12) in the contact position can be brought into contact with the furniture carcass or a component (Fig 4, 31) of the furniture carcass, and in an open position of the folding door, the contact portion in a rest position is moveable into an intermediate space between the first and second door leaves (Fig 5).
	
Regarding claim 2. 
Miyashita teaches all limitations of claim 1.
Furthermore, Miyashita teaches the contact portion (Fig 7, elements 11 and 12), for the movement between the contact position and the rest position, is pivotably mounted hingedly about an axis of rotation (See figs 9 and 10, element 14) on the first or second door leaf or on a base body (Fig 7, 13) fastened to the first or second door leaf (See fig 6).

Regarding claim 3. 
Miyashita teaches all limitations of claim 1.
Furthermore, Miyashita teaches the contact portion (Fig 7, elements 11 and 12) is moveable from the rest position (Fig 10) into the contact position (Fig 9) by a force storage means (Fig 10, 15). (Examiner notes that the word “by” is interpreted here as meaning “in the vicinity of”.)


Regarding claim 4. 

Furthermore, Miyashita teaches the force storage means (Fig 10, 15) is arranged between the contact portion (Fig 10, 11) and the base body or the first or second door leaf. (See fig 10)

Regarding claim 5. 
Miyashita teaches all limitations of claim 3.
Furthermore, Miyashita teaches the force storage means (Fig 10, 15) is provided by a spring, in particular a tension spring (Fig 10, 17). (Examiner notes that the word “by” is interpreted here as meaning “in the vicinity of”.)

Regarding claim 6. 
Miyashita teaches all limitations of claim 1.
Furthermore, Miyashita teaches the contact portion is mounted pivotably between the rest position and the contact position through between 0° and 90°, preferably 0° and 80°, particularly preferably 0° and 75°. (See figs 9 and 10)

Regarding claim 7. 
Miyashita teaches all limitations of claim 1.
Furthermore, the combination teaches the contact portion (Miyashita Fig 7 elements 11 and 12), at a free end, has a contact part (Miyashita Fig 7, 12) which can be brought into contact with the furniture carcass or a component (Miyashita Fig 4, 31) of the furniture carcass.

Regarding claim 9. 
Miyashita teaches all limitations of claim 7.
contact part (Fig 7, 12) is mounted in the form of a rotatable rolling body at the free end of the contact portion and the rolling body can be brought into contact with its peripheral surface with the furniture carcass or a component of the furniture carcass. (See fig 4)

Regarding claim 16. 
Miyashita teaches all limitations of claim 1.
Furthermore, Miyashita teaches upon pivotal movement of the folding door with the at least one door leaf and the second door leaf hingedly connected thereto into the open position, the fitting is folded together (This is inherently taught, as when the door leaves are folded toward a substantially mutually parallel relationship, the space between them will decrease, thereby folding the fitting toward a folded position.) and upon unfolding into the closed position, the fitting is opened up (See fig 10) with subsequent abutment against the furniture carcass.
	
Regarding claim 17. 
Miyashita teaches all limitations of claim 1.
Furthermore, Miyashita teaches upon pivotal movement of the folding door with the at least one first door leaf and the second door leaf hingedly connected thereto into the open position, the fitting is folded together and the door leaves are arranged in substantially mutually parallel relationship (This is inherently taught, as when the door leaves are folded toward a substantially mutually parallel relationship, the space between them will decrease, thereby folding the fitting toward the latched position.), wherein the folding door in the open position can be inserted into a retraction compartment on the furniture carcass. (This is intended use language, and does not appear to be necessary to the structure of the claim.

Regarding claim 18. 
Miyashita teaches all limitations of claim 1.
Furthermore, the modified Miyashita teaches the contact portion (Fig 7, 11) in the contact position (See fig 9) establishes a spacing between the folding door and the furniture carcass (See fig 4) at a fixed value defined by the length of the contact portion (As can be seen in Fig 9, the contact portion is not perfectly parallel to the face of the door panel, and so as the contact portion increases in length, the contact part (Fig 7, 12) will increase in distance from the panel, establishing a spacing between the door panel and the furniture carcass at a fixed value defined by the length of the contact portion).

Regarding claim 19. 
Miyashita teaches all limitations of claim 1.
Furthermore, Miyashita teaches a folding door (Fig 1, A) comprising the fitting (Fig 1, 10) according to claim 1.

Claim(s) 1-8 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 4,945,972 – Takeuchi.

Regarding Claim 1. 
Takeuchi teaches a fitting for a folding door arranged on a furniture carcass, the folding door having at least one first door leaf and a second door leaf hingedly connected thereto, wherein the fitting comprises a contact portion (Fig 3, 22) arranged at the first (Fig 3, 4) or second door leaf, wherein the contact portion is arranged on the first or second door leaf moveably between a contact position (See fig 4) and a rest position (Column 3, Lines 62-67; When the door is being folded, the urging surface 26a closed position of the folding door, the contact portion in the contact position can be brought into contact with the furniture carcass or a component of the furniture carcass (See fig 3), and in an open position of the folding door, the contact portion in a rest position is moveable into an intermediate space between the first and second door leaves. (See fig 4. See also note above regarding rest position.)

Regarding Claim 2. 
Takeuchi teaches all limitations of claim 1.
Furthermore, Takeuchi teaches the contact portion (Fig 3, 22), for the movement between the contact position and the rest position, is pivotably mounted hingedly about an axis of rotation on the first (Fig 3, 4) or second door leaf or on a base body fastened to the first or second door leaf. (Column 3, Lines 62-67; When the door is being folded, the urging surface 26a is brought into contact with the contact portion 22b of the lock member 22 to urge the lock member 22 to angularly move in a direction away from the side wall 1, that is, in a counterclockwise direction in FIGS. 3 and 4.) (See fig 3)

Regarding Claim 3. 
Takeuchi teaches all limitations of claim 1.
Furthermore, Takeuchi teaches the contact portion is moveable from the rest position into the contact position by a force storage means. (Column 4, Lines 5-10; In the closed condition of the door body 2 (FIGS. 2 and 3), the lock member 22 is urged in a clockwise direction (FIG. 3) against the side wall (to the contact position) 1 by the torsion spring 24, and is held in contact with the stopper 25 formed on the side wall 1 to thereby prevent the door body 2 from moving into the cabinet.)

Regarding Claim 4. 
Takeuchi teaches all limitations of claim 3.
Furthermore, wherein the force storage means (Fig 3, 24) is arranged between the contact portion (Fig 3, 22) and the base body (Fig 3, 1) or the first (Fig 3, 4) or second (Fig 3, 5) door leaf. (A line drawn from the base body or the first or second door leaf as depicted in Fig 3, extending through the force storage means, would intersect at least a portion of the contact portion.)

Regarding Claim 5. 
Takeuchi teaches all limitations of claim 3.
Furthermore, Takeuchi teaches the force storage means is provided by a spring, in particular a tension spring. (Column 4, Lines 5-10; In the closed condition of the door body 2 (FIGS. 2 and 3), the lock member 22 is urged in a clockwise direction (FIG. 3) against the side wall (to the contact position) 1 by the torsion spring 24, and is held in contact with the stopper 25 formed on the side wall 1 to thereby prevent the door body 2 from moving into the cabinet.) (Examiner notes that the torsion spring keeps tension on the contact portion.)

Regarding Claim 6. 
Takeuchi teaches all limitations of claim 1.
Furthermore, Takeuchi teaches the contact portion is mounted pivotably between the rest position and the contact position through between 0° and 90°, preferably 0° and 80°, particularly preferably 0° and 75°. (Examiner notes that any rotation at all would provide some rotation within the ranges specified.) (Column 3, Lines 62-67; When the door is being folded, the urging surface 26a is brought into contact with the contact portion 22b of the lock member 22 to urge the lock member 22 to 

Regarding Claim 7. 
Takeuchi teaches all limitations of claim 1.
Furthermore, Takeuchi teaches the contact portion (Fig 3, 22), at a free end, has a contact part which can be brought into contact with the furniture carcass or a component of the furniture carcass. (See fig 3, elements 22a and 22b; 22a can be brought into contact with the furniture carcass, and 22b can be brought into contact with door leaf 5, which is a component of the furniture carcass (See fig 4)).

Regarding Claim 8. 
Takeuchi teaches all limitations of claim 7.
Furthermore, Takeuchi teaches the contact part (Either 22a or 22b) of the contact portion (Fig 4, 22) in the contact position projects further from the door leaf to which it is fixed than in the rest position. (Column 3, Lines 62-67; When the door is being folded, the urging surface 26a is brought into contact with the contact portion 22b of the lock member 22 to urge the lock member 22 to angularly move in a direction away from the side wall 1, that is, in a counterclockwise direction in FIGS. 3 and 4.) (Rest position is when the lock member 22 is rotated away from the wall) (When rotated counterclockwise, the contact parts will project less from door leaf 4 than when in the contact position.)

Regarding claim 12. 
Takeuchi teaches all limitations of claim 1.
fitting is of a two-part structure (See fig 2), wherein an abutment portion (Fig 2, 20) is arranged on the first door leaf (Fig 2, 4) and a guide portion (Fig 2, 26) is arranged on the second door leaf. (Fig 2, 5)

Regarding claim 13. 
Takeuchi teaches all limitations of claim 12.
Furthermore, as best understood in light of the 112 issues noted above, Takeuchi teaches the contact portion (fig 4, 22) arranged on the abutment portion (Fig 4, 20) is moved from the contact position into the rest position upon a displacement of the door leaves between the open position and the closed position by the guide portion (Fig 4, 26). (Column 3, Lines 62-67; When the door is being folded, the urging surface 26a is brought into contact with the contact portion 22b of the lock member 22 to urge the lock member 22 to angularly move in a direction away from the side wall 1, that is, in a counterclockwise direction in FIGS. 3 and 4.) (Rest position is when the lock member 22 is rotated away from the wall) (In this particular claim, open and closed position are interpreted to be referring to the unfolded vs folded positions of the leaves, as that is the only way for the applicant’s invention to function as claimed in this claim, although it is contrary to how it is claimed in claim 1, on which this claim depends, hence the clarity issue.)

Regarding claim 14. 
Takeuchi teaches all limitations of claim 12.
Furthermore, Takeuchi teaches the guide portion (Fig 2, 26) includes a ramp (Fig 2, 26a) along which the contact portion - preferably the contact part (Fig 3, 22b) of the contact portion - is displaceable.


Takeuchi teaches all limitations of claim 14.
Furthermore, Takeuchi teaches the ramp (Fig 2, 26a) is of a curved configuration in the form of a curving convex relationship with the door leaf. (See fig 2)

Regarding claim 16. 
Takeuchi teaches all limitations of claim 1.
Furthermore, Takeuchi teaches upon pivotal movement of the folding door with the at least one door leaf and the second door leaf hingedly connected thereto into the open position, the fitting is folded together and upon unfolding into the closed position, the fitting is opened up with subsequent abutment against the furniture carcass. (Column 3, Lines 62-67; When the door is being folded, the urging surface 26a is brought into contact with the contact portion 22b of the lock member 22 to urge the lock member 22 to angularly move in a direction away from the side wall 1, that is, in a counterclockwise (Folding) direction in FIGS. 3 and 4.) (Column 3, Lines 42-47; A torsion spring 24 is mounted on the pivot pin 23, and urges the lock member 22 to angularly move the same in a clockwise (Unfolding) direction (FIGS. 3 and 4) so as to press the distal end of the engaging portion 22a of the lock member 22 against the side wall 1)

Regarding claim 17. 
Takeuchi teaches all limitations of claim 1.
Furthermore, Takeuchi teaches upon pivotal movement of the folding door with the at least one first door leaf and the second door leaf hingedly connected thereto into the open position, the fitting is folded together and the door leaves are arranged in substantially mutually parallel relationship, wherein the folding door in the open position can be inserted into a retraction compartment on the opening the door body 2, the door body 2 is folded. During this folding operation, since the projection 27 slidably moves along the guide groove (not shown) in the upper wall of the cabinet, the distal end of the door body 2 moves toward its proximal end in the plane of the front opening of the cabinet so that the mid portion of the door body 2 is projected outwardly of the cabinet. As the distal end of the door body 2 approaches its proximal end, the urging surface 26a on the distal end portion of the door body 2 is brought into contact with the contact portion 22b of the lock member 22 disposed at the proximal end of the door body 2 immediately before the door body 2 is fully opened, so that the urging surface 26a urges the contact portion 22b. As a result, the lock member 22 is angularly moved by the urging surface 26a in a counterclockwise direction (FIG. 4) to move the engaging portion 22a away from the side wall 1 of the cabinet. As a result, the engaging portion 22a of the lock member 22 is disengaged from the stopper 25 formed on the side wall 1 of the cabinet, so that the slide member 8 and the folded door body 2 can move along the rails 10 to be contained in the cabinet.)

Regarding claim 18. 
Takeuchi teaches all limitations of claim 1.
Furthermore, Takeuchi teaches the contact portion Fig 3, 22a) in the contact position establishes a spacing between the folding door (Fig 3, 2) and the furniture carcass (Fig 3, 1) at a fixed value defined by the length of the contact portion.

Regarding claim 19. 
Takeuchi teaches all limitations of claim 1.
Furthermore, Takeuchi teaches a folding door (Fig 3, 2) comprising the fitting according to claim 1.

Regarding claim 20. 
Takeuchi teaches all limitations of claim 19.
Furthermore, Takeuchi teaches an article of furniture comprising the folding door according to claim 19. (Column 3, Lines 3-11; FIG. 2 shows a portion of a cabinet for containing a projection television set. The cabinet comprises a pair of containable, folding doors (only one of which is shown in the drawings) which can be opened away from each other. The pair of doors include respective bodies 2 for covering the screen of the television set. The door body 2 comprises a pair of door panels 4 and 5 connected together by a hinge 3 so that the door body 2 can be folded.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita in view of PG Pub. US 2003/0066164 A1 – Domenig.

Regarding claim 10. 
Miyashita teaches all limitations of claim 1.
contact portion is adjustable in its length by way of an adjustment portion.
However, Domenig teaches an adjustment portion. (See fig 2) (Paragraph [0020]; Hinge arm 30 cooperatively receives hinge arm engaging member 38 within the track formed with side walls 44 in a manner best shown in FIG. 2. The relationship between the two members 30, 38 is telescopic so that member 38 slides within the sides 44 of hinge arm 30 in a straight line (linear) direction consistent with the length and direction of the elongated adjusting slot 40 positioned directly over threaded member receiving aperture 32. When it is necessary to adjust the movable relationship between door 16, 18 threaded member 32 is loosened and hinge arm engaging member is moved linearly as needed within the walls 44 of hinge arm 30. When the correct adjustment is made, threaded member 42 is tightened and doors 16, 18 are maintained in a fixed relationship with each other.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the contact portion of Miyashita with the adjustment portion of Domenig. One of ordinary skill in the art would have been motivated to make this modification in order to allow for tuning of the contact portion by the installer.
	
Regarding claim 11. 
The combination of Miyashita and Domenig teaches all limitations of claim 10.
Furthermore, Domenig teaches the adjustment portion is formed by a slot (Fig 2, 40) and the length of the contact portion can be arrested by means of at least one arresting means - preferably in the form of a screw (Fig 2, 42) - and a corresponding fixing portion - preferably in the form of a counterpart thread (Fig 1, 32)(Paragraph [0019]; a threaded member 42 can Mend through slot 40 and threadably connect with threaded aperture 32.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Pub. US 2015/0008811 A1 - Ishii
	Discloses a cabinet receiving a folded door.
US-5282658-A – Reeves
	Discloses a spring-loaded doorstop.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.W.H./               Examiner, Art Unit 3634                                                                                                                                                                                         

/Johnnie A. Shablack/               Primary Examiner, Art Unit 3634